Citation Nr: 1536266	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to May 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

Although the RO ultimately determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND that follows the ORDER section of this decision.




FINDINGS OF FACT

1.  An October 1974 rating decision denied entitlement to service connection for bilateral hearing loss disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss disability.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for bilateral hearing loss in October 1974 on the basis that the Veteran's service treatment records were unavailable and there was no probative evidence showing a hearing loss disability existed.  The Veteran was notified of that decision the same month.  He did not file a notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The evidence of record in October 1974 included the Veteran's claim and certificate of discharge.  

The evidence received since the expiration of the appeal period includes the report of a December 2010 VA examination that establishes the Veteran currently has a bilateral hearing loss disability.  This evidence is clearly new and material.  Accordingly, reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining issues on appeal are decided.

On a December 2010 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus, as well as otosclerosis.  However, the examiner concluded the Veteran's hearing loss and tinnitus were "least likely" to be caused by noise exposure.  The examiner explained the Veteran's more diminished hearing in the right ear is more likely the result of his two ear operations, and that age may have contributed to his hearing loss.  Additionally, the examiner stated the Veteran's otosclerosis is considered a genetic condition, which is least likely to be caused by noise exposure.  However, the examiner does not specifically explain why the Veteran's current sensorineural hearing loss and tinnitus were not the product of his conceded military noise exposure.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, in the course of his examination, the Veteran reported undergoing a eustachian tube insufflation procedure in service.  The Veteran described this procedure as one in which water is consumed, and then pressurized air was sprayed into his nose to force the water out of his ears.  The Veteran stated that he initially developed tinnitus following that procedure, and it has existed since that time.  Although the examiner found this procedure did not "contribute to" his tinnitus, because there was no subsequent evidence of tympanic membrane perforation or dislocation of the ossicular chain, the examiner did not discuss the Veteran's competent reports of experiencing ringing of the ears following this procedure.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the examiner also failed to state whether the Veteran's conceded in-service noise exposure aggravated his hearing loss or tinnitus beyond the disabilities' normal progress.  Based on the foregoing insufficiencies, the Board finds an addendum medical opinion is warranted.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should then obtain an addendum medical opinion from the physician that conducted the Veteran's December 2010 VA examination to address the etiology of the Veteran's claimed bilateral hearing loss and tinnitus disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to the Veteran's tinnitus and bilateral hearing loss disability  as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's conceded military noise exposure; 

b)  was permanently worsened by the Veteran's military service, to specifically include the Veteran's conceded military noise exposure;

c)  was caused by his in-service eustachian tube insufflation procedure; or

d)  was permanently worsened by his in-service eustachian tube insufflation procedure.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  Specifically, the examiner should discuss the Veteran's reports of experiencing a worsening of his hearing and onset of ringing of his ears following his in-service insufflation procedure.

If the examiner is unable to provide any required opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


